Citation Nr: 0807774	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  02-17 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound of the abdomen, status post-operative 
colostomy and resection of the large intestine, currently 
rated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
the residuals of gunshot wounds of the left arm, right chest, 
left flank, and left iliac crest.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to April 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  The Board notes, 
however, that in October 1987, the veteran filed a claim for 
an increased rating for the residuals of a gunshot wound to 
the abdomen.  In December 1988, the RO notified the veteran 
that his claim was denied.  The Board construes a document 
dated May 31, 1989, as a Notice of Disagreement (NOD) to that 
decision.  See 38 C.F.R. § 20.201 (2007); Gallegos v. 
Principi, 283 F.3d 1309, 1312-13, 1318 (Fed. Cir. 2002).  
While the document in question is not date stamped, it is 
dated within one year of the December 1988 RO decision and 
the date is consistent with the other documents as they 
sequentially appear in the C-file before and after that date.  
Thus, it is a timely NOD.  See 38 C.F.R. § 20.302 (2007).  In 
this regard, it is pertinent to note that Congress has 
created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay v. 
Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 
F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000).  VA has a duty to fully and sympathetically 
develop a claimant's claim to its optimum.  Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998). 

In view of the foregoing, the Board finds that the claim for 
a rating in excess of 10 percent for the residuals of a 
gunshot wound to the abdomen is currently in appellate 
status.  Since the veteran was not furnished with a Statement 
of the Case until August 2002, the veteran's claim for a 
rating in excess of 10 percent for his residuals of a gunshot 
wound to the abdomen has been pending since October 1987.      

In the veteran's substantive appeal (VA Form 9), dated in 
October 2002, the veteran indicated that he desired a hearing 
before a member of the Board at the RO. However, by 
correspondence from the veteran to the RO, received in 
November 2002, the veteran withdrew his request for a Travel 
Board hearing and requested that his case be forwarded to the 
Board.

By an April 2005 action, the Board remanded this case for 
additional development.  For the reasons addressed in the 
REMAND portion of the decision below, it is again necessary 
to return this case to the RO for further development.  In 
addition, in light of the Board's decision below granting a 
separate 10 percent rating for an injury to muscle group XIX 
- the muscles of the abdominal wall, the question of whether 
an evaluation in excess of 10 percent for an injury to muscle 
group XIX, is warranted is also referred to the RO for 
further development.  These issues are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

By a January 2003 rating action, the RO concluded that a 
clear and unmistakable error was found in the evaluation of 
the residuals of a gunshot wound of the left thigh, and a 
retroactive increased evaluation to 10 percent disabling was 
established from April 27, 1982.  In March 2003, the veteran 
filed an NOD and disagreed with the evaluation assigned to 
his service-connected left thigh disability.  A Statement of 
the Case was issued in December 2003.  There is no indication 
from the information of record that the veteran filed a 
substantive appeal.  Accordingly, this issue is not before 
the Board for appellate consideration.  Nevertheless, in 
November 2004, and numerous times since, the veteran 
requested that his service-connected left thigh disability be 
reevaluated for a higher rating.  This issue has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.   


FINDING OF FACT

The veteran's service-connected residuals of a gunshot wound 
of the abdomen, status post-operative colostomy and resection 
of the large intestine, necessitated a prolonged period of 
hospitalization for initial treatment, to include two small 
bowel resections and exteriorization of his colostomy, with 
subsequent end-sigmoid colostomy with Hartmann's pouch; these 
findings are consistent with at least overall moderate injury 
to Muscle Group XIX.  (The question of whether there is more 
than moderate injury to the muscles of the abdominal wall is 
addressed in the remand below.) 


CONCLUSION OF LAW

The criteria for a separate 10 percent rating for an injury 
to muscle group XIX have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Diagnostic Code 5319 (2007); Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).     


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist the veteran with his claim.         

In the instant case, the Board is rendering a decision in 
favor of the veteran by granting a separate 10 percent 
evaluation for an injury to muscle group XIX - the muscles of 
the abdominal wall.  The remaining issues on appeal, to 
include whether a rating in excess of 10 percent is warranted 
for the veteran's injury to the muscles of the abdominal 
wall, is addressed in the remand appended to this decision.  
Therefore, a further discussion of the VCAA duties is 
unnecessary with respect to this decision.   


II.  Factual Background

The veteran's service medical records show that the veteran 
was hospitalized from December 1981 to February 1982.  Upon 
admission, it was noted that the veteran had been recently 
shot while at home on emergency leave.  He was shot several 
times in the abdomen, right chest, and left thigh.  The 
penetrating wounds of the stomach were repaired, and the 
veteran underwent two small bowel resections and 
exteriorization of his colostomy.  The veteran also had a 
splenic flexure of the colon with chest drainage.  Although 
he did well immediately after surgery, he was hospitalized 
again because of weight loss down to 102 pounds, with a pre-
operative weight of 140 pounds.  Upon his discharge from the 
hospital, he was diagnosed with multiple gunshot wounds, 
status post colostomy.  In February 1982, he underwent an 
end-sigmoid colostomy with Hartmann's pouch.  He was 
subsequently discharged from the military in April 1982.  

A VA examination was conducted in September 1983.  At that 
time, the veteran stated that his appetite was good but a 
full meal caused him some gastrointestinal (GI) discomfort.  
He indicated that his bowel movements were normal and 
regular.  Examination showed that the veteran's abdomen was 
flat and soft, and there was slight tenderness over the old 
colostomy scar.  No masses were felt, liver and spleen were 
not palpable, and digital rectal examination was negative.  
The diagnosis was gunshot wound of the abdomen, with history 
of temporary colostomy and partial resection of large 
intestine, with residual pain over the colostomy scar.      

By an October 1983 rating action, the RO granted the 
veteran's claim of entitlement to service connection for the 
residuals of a gunshot wound of the abdomen, status post-
operative colostomy and resection of the large intestine.  
The RO assigned a 10 percent disability rating under 
Diagnostic Codes 7804-7329, effective from April 27, 1982, 
for the veteran's service-connected residuals of a gunshot 
wound to the abdomen.  

In October 1987, the veteran requested that his service- 
connected residuals of a gunshot wound to the abdomen be 
reevaluated for a higher rating.  The veteran stated that he 
felt pain and pinching in his abdomen.   

In October 2001, the veteran underwent a VA examination which 
was conducted by QTC Services.  In the examination report, 
the examiner stated that according to the veteran, ever since 
his injury, he had experienced a "nervous stomach" which 
caused him pain.  He reported that his symptoms were 
constant.  The veteran denied any nausea or vomiting.  He 
indicated that he had diarrhea and went to the bathroom four 
to six times a day.  The diarrhea lasted one to two days.  
According to the veteran, he had pain in the center of his 
stomach which was a sharp, pulling sensation.  The pain 
occurred monthly and lasted one to three minutes.  Upon 
physical examination of the veteran's abdomen, there was no 
evidence of tenderness, rebound, guarding or masses.  Bowel 
sounds were normoactive.  There was no hepatosplenomegaly or 
masses.  The pertinent diagnosis was status post gunshot 
trauma to the abdomen requiring laparotomy, colostomy, with 
revision, with residual disfiguring scar of the abdomen.    

In February 2004, the veteran underwent a VA examination 
which was conducted by QTC Services.  In the examination 
report, the examiner stated that according to the veteran, he 
took an antacid for severe gas and a "nervous stomach."  
The veteran indicated that he had difficulty bending forward 
because of wire sutures in the abdominal scar.  He noted that 
food did not digest normally and that he had pain in his 
abdomen whenever he ate.  The veteran reported that once or 
twice a month, he had diarrhea.  The abdominal stress did not 
prevent him from performing daily activity.  Upon physical 
examination, the examiner stated that there were multiple 
scars on the veteran's abdomen.  Palpation of the veteran's 
abdomen revealed tenderness in the lower midline but there 
were no masses.  There was no hepatosplenomegaly and no 
guarding.  There was also no significant anemia or 
malnutrition.  The diagnosis was gunshot wound to the 
abdomen, status post-operative colostomy and resection of the 
large intestine.   

In November 2006, the veteran underwent a VA examination 
which was conducted by QTC Services.  In the examination 
report, the examiner stated that the veteran denied 
dysphagia, hemorrhoids, constipation, diarrhea, and nausea.  
The veteran's appetite was good.  He had no history of 
jaundice, melena, or hematochezia.  The veteran had 
occasional abdominal pain which was related to eating only.  
He also suffered from gastroesophageal reflux disease.  
According to the veteran, since having the exploratory 
laparotomy, he was unable to eat large meals.  The veteran 
stated that he ate small meals three to four times a day.  
The physical examination showed that the veteran's abdomen 
was soft with mild tenderness at the distal aspect of the 
laparotomy scar as described above.  Bowel sounds were normal 
and there was no hepatosplenomegaly nor any masses found.  
The diagnosis was slightly painful residual laparotomy scars, 
non-disabling.     


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2007).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).   

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus  
. . . is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim."  Hart 
v. Mayfield, --Vet. App.--, 2007 Wl 4098218, *3; see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "[i]f VA's 
adjudication of any increased-rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased-rating claim was 
filed until a final decision on that claim is made."  Hart, 
supra, at *3.  Accordingly, "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms what would warrant different ratings."  
Id.      

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2007).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Estaban, 6 Vet. App. at 259.  When applying 
the rating schedule, it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21 
(2007).

In this case, the Board finds that due to the veteran's 
service-connected residuals of a gunshot wound to the 
abdomen, the veteran has abdominal muscle damage (Muscle 
Group XIX).  In this regard, Diagnostic Code 5319 applies to 
residuals of injury to muscle group XIX, namely the muscles 
of the abdominal wall.  The function of these muscles is 
support and compression of the abdominal wall and thorax, 
flexion and lateral motions of the spine, and synergists in 
strong downward movements of the arm.  Under Diagnostic Code 
5319, a 10 percent evaluation is assigned for a moderate 
disability, and a 20 percent disability evaluation is 
warranted for a moderately severe disability.  A 30 percent 
evaluation is contemplated for a severe disability.  38 
C.F.R. § 4.73, Diagnostic Code 5319 (2007).

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  38 
C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).

The veteran's service medical records document a significant 
period of hospitalization for initial treatment of the 
veteran's abdominal wounds.  At the time of his initial 
treatment, the penetrating wounds of the stomach were 
repaired and two small bowel resections were performed.  In 
addition, the veteran underwent exteriorization of his 
colostomy, with subsequent end-sigmoid colostomy with 
Hartmann's pouch.  The post-service medical records show 
subjective complaints of some muscle weakness in the 
abdominal region, along with the separately rated adherent 
abdominal scar.  The Board finds that the relevant symptoms 
and signs demonstrate a moderate abdominal muscle injury.  As 
such, a separate 10 percent disability rating for an injury 
to muscle group XIX - the muscles of the abdominal wall, is 
warranted under Diagnostic Code 5319.  (As noted above, the 
issue of whether there is more than moderate injury to the 
muscles of the abdominal wall is addressed in the remand 
below.) 






ORDER

Entitlement to a separate 10 percent rating for an injury to 
muscle group XIX is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.   


REMAND

Only an appellant or an appellant's authorized representative 
may withdraw an appeal.  38 C.F.R. § 20.204 (2007).

In a letter from the veteran, received by the AMC in January 
2008, the veteran stated that the wounds to his abdomen, left 
arm, right chest, left flank, and left iliac crest were "not 
[his] appeal."  According to the veteran, the issue that he 
had appealed was entitlement to an increased rating for his 
service-connected left thigh disability.  The veteran 
indicated that he was asking for a higher rating with respect 
to his left thigh disability, and that he was "not 
complaining about the other gunshot issues."  In this 
regard, the Board notes that as stated in the Introduction, 
because the veteran did not file a substantive appeal 
following the January 2003 rating action which granted 
service connection for the residuals of a gunshot wound of 
the left thigh and assigned a 10 percent disability rating, 
the issue of entitlement to an initial rating in excess of 10 
percent for the residuals of a gunshot wound of the left 
thigh is not before the Board for appellate consideration.  
However, the Board observes that because the veteran has 
since raised the aforementioned increased rating issue, the 
issue has been referred to the RO for appropriate action.  
Nevertheless, it appears from the veteran's recent 
statements, that he desires to withdraw the remaining issues 
that actually are before the Board for appellate 
consideration, which are entitlement to an evaluation in 
excess of 10 percent for the residuals of a gunshot wound of 
the abdomen, status post-operative colostomy and resection of 
the large intestine, and entitlement to an increased 
(compensable) evaluation for the residuals of gunshot wounds 
of the left arm, right chest, left flank, and left iliac 
crest.  Consequently, the Board needs to clarify the 
veteran's wishes in regard to the withdrawal of his claims.

The Board also finds that, if the veteran clarifies that he 
does want to pursue the claims for higher ratings that are in 
appellate status, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. Jan. 30, 2008).  Further, if the Diagnostic Code (DC) 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should write to the veteran 
and ask if he wants to withdraw his claims 
for entitlement to an evaluation in excess 
of 10 percent for the residuals of a 
gunshot wound of the abdomen (aside from 
residuals of an injury to muscle group 
XIX), status post-operative colostomy and 
resection of the large intestine, and 
entitlement to an increased (compensable) 
evaluation for the residuals of gunshot 
wounds of the left arm, right chest, left 
flank, and left iliac crest.  Appropriate 
forms should be furnished to facilitate a 
response.  The veteran should be reminded 
that, only he or his authorized 
representative can withdraw his appeal, 
so, if he wishes to withdraw the appeal, 
it must be signed by him or his authorized 
representative.

2.  Thereafter, the AMC/RO should take any 
action appropriate to the veteran's 
response    

3.  With respect to the issue of 
entitlement to an evaluation in excess of 
10 percent for an injury to muscle group 
XIX, and if the veteran does not withdraw 
his appeal with respect to the issues of 
entitlement to an evaluation in excess of 
10 percent for the residuals of a gunshot 
wound of the abdomen (aside from injury to 
muscle group XIX) with status post-
operative colostomy and resection of the 
large intestine, and entitlement to an 
increased (compensable) evaluation for the 
residuals of gunshot wounds of the left 
arm, right chest, left flank, and left 
iliac crest, or does not respond, the 
AMC/RO must ensure compliance with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159(2007).  
Specifically, a letter should be sent to 
the veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim(s).  The letter must inform the 
veteran about the information and evidence 
that is necessary to substantiate the 
claim(s), notify him of the type of 
evidence that VA will seek to provide, 
inform him of the type of evidence that he 
is expected to provide, and request that 
he provide any and all relevant evidence 
currently in his possession.      

It is essential that this letter notify 
the veteran that to substantiate the 
increased evaluation claim(s): (1) he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life; (2) 
if the diagnostic code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; (3) he must be notified that, 
should an increase in disability be found, 
a disability rating will be determined by 
applying relevant diagnostic codes; and 
(4) the notice must also provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  
See generally Vazquez-Flores v. Peake, No. 
05-03555 (U.S. Vet. App. January 30, 
2008).             

The veteran should also be notified that, 
in cases were service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation will 
be granted.  Sinn Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).         

4.  After completion of the above and any 
other development deemed necessary, the 
AMC/RO should review and readjudicate the 
issue(s) on appeal.  With respect to the 
issue of entitlement to an evaluation in 
excess of 10 percent for an injury to 
muscle group XIX, the RO must consider 
38 C.F.R. § 4.56 and 38 C.F.R. § 4.73, 
Diagnostic Code 5319 (2007).  If any 
benefit sought is not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his representative 
a supplemental statement of the case and 
an appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


